Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-3, 10-16, 18, 20-22, and 24-25 are amended.
Claim 26 has been newly added.
Claims 1-26 are presently pending.

Applicant’s arguments with respect to claims 1, 14, and 20 have been considered but are moot in view of the Amendments to the claims.

Newly amended claims 1, 14 and 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	Claims 1, 14, and 20 have been amended to recite the user response recording/displaying systems wherein the determination of whether or not the claimed ‘response display unit’ is automated with respect to a user’s previous content consumption. This is in contrast to the originally presented claims which made such a determination based on direct, manual user toggling on/off of the display unit, which are mutually exclusive limitations that reflect different species that would be considered a search burden for having divergent subject matter requiring different search strategies. Claims 2-13, 15-19, and 21-25, being dependent on Claims 1, 14, and 20, respectively, are subsequently also directed toward a previously non-elected invention. See MPEP 819.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Allowable Subject Matter
Claim 26 is allowed.

Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421